— In a proceeding pursuant to CPLR article 78, petitioner appeals from a judgment of the Supreme Court, Dutchess county, dated November 1, 1977, which dismissed the petition. Appeal dismissed as academic, without costs or disbursements. The relief sought by the petitioner, to wit, that the officials of the Green Haven Correctional Facility investigate an assault perpetrated upon him while he was an inmate thereof, had actually been accomplished prior to the institution of this proceeding, although such information was not made available to petitioner or to the court until service of the respondent’s brief in the appellate proceeding herein. Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.